Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sean Darnell Fowlkes appeals the district court’s order finding that the defendant was entitled to absolute immunity and denying relief on Fowlkes’ complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Fowlkes v. Hanlon, No. 1:14-cv-01270-CCB (D.Md. May 12, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.